DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 16, it is unclear how “before chemically removing…the compound thus formed is mechanically levelled” since the compound has not yet been formed.
Regarding Claim 16, it is unclear how “removing each said first sacrificial protective metal layer” is performed since only one layer is recited.
Regarding Claim 16, it is unclear how the resulting external element or timepiece dial necessarily differs from simply the base material since all added layer elements are removed.
Claim 16 recites the limitation "the compound".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the upper level".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the local thickness".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the remaining part".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the entirety".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the etch depth".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the total thickness".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the choice".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0112112 to Plankert et al.
The product defined by the method steps is a base made from a non-conductive material. Plankert et al. teaches a base (11) made from a non-conductive material

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0208577 to Netuschill et al. teaches an element including a body comprising at least one recess forming the pattern cavity for a decoration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716